                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

                                       NO. 4:08-CR-3-FL-1

 UNITED STATES OF AMERICA                    )
                                             )
                                             )
       v.                                    )
                                             )                       ORDER
 KEVIN MYELL SLADE,                          )
                                             )
                Defendant.                   )




       This matter is before the court on defendant’s motion (DE 114) to correct clerical error in

presentence investigation report. Upon careful review of defendant’s motion and the record in this

case, the court has determined that the motion must be recharacterized as a second and successive

petition attacking his conviction and sentence under 28 U.S.C. § 2255. See United States v.

Winestock, 340 F.3d 200, 206-07 (4th Cir. 2003). Therefore, the court DISMISSES defendant's

motion for lack of jurisdiction. See id.; United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

In the event defendant wishes to proceed with such claims, 28 U.S.C. § 2244(b)(3)(A) provides that

before a second or successive habeas corpus application may be filed in the district court, the

applicant must move the appropriate court of appeals for an order authorizing the district court to

consider the application.

       SO ORDERED, this the 3rd day of October, 2018.


                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge
